DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1 and 3-8 are pending.
Response to Arguments
Applicant’s arguments, see page 2, filed 07/14/2022, with respect to the abstract objection have been fully considered and are persuasive. The abstract objection has been withdrawn per applicant’s amendment to the abstract.
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Nissan Motor CO. LTD JP 57-175217 (hereinafter “Nissan”) discloses the acceleration mode Q of an engine, the air quantity signal (a) delivered from an inhaled air quantity meter 5 follows the acceleration of the engine to rise up suddenly. On the contrary, the output signal of an electronic averaging circuit 8 rises up gradually although the input signal has a sudden rise. Thus for a comparator 9 that compares the supplies the signal (a) and an averaged air quantity signal (b), the comparison signal (c) is changed from L to H at a time point T2 when the differential signal rises up to exceed the set value e+. As a result, a switch 10 is switched adversely to select the transmit the output signal of the unaveraged meter 5, i.e., the signal (a). In such a way, the signal (a) having high following properties is used as it is in the acceleration mode requiring high responsiveness. As a result, a delay of response can be prevented. (Fig 1-4 and 6-7, Page 1 – Page 3)
However, Nissan fails to disclose an average flow-volume calculating unit which calculates an average flow-volume value; an amplitude quantity calculating unit which calculates an amplitude value of pulsation; a plurality of filters which process a flow-volume signal; and an amplitude ratio calculating unit which calculates a pulsation amplitude ratio which is a ratio of the amplitude value of pulsation to the average flow-volume value; a frequency analyzing unit which analyzes a pulsation frequency, wherein the flow- volume state determining unit determines the flow-volume state based on at least the pulsation amplitude ratio and the pulsation frequency.
Ohmae US5005425 discloses a vortex flowmeter comprises a bank of filter sets (12) each for receiving a vortex signal produced according to the flow rate of a fluid to be measured, a waveform shaping circuit (13) for shaping an output of a selected one of the filter sets, a filter set switch decision circuit (14) for switching from one filter set to another by measuring the vortex frequency from an output of the waveform shaping circuit, and a switch circuit (15) responsive to a decision made by the filter set switch decision circuit to switch the filter set to thereby remove noise and beat components contained in the vortex signal. (Fig 1, Col 4 line 30 – Col 6 line 8)
However, Ohmae fails to disclose an average flow-volume calculating unit which calculates an average flow-volume value; an amplitude quantity calculating unit which calculates an amplitude value of pulsation; a plurality of filters which process a flow-volume signal; and an amplitude ratio calculating unit which calculates a pulsation amplitude ratio which is a ratio of the amplitude value of pulsation to the average flow-volume value; a frequency analyzing unit which analyzes a pulsation frequency, wherein the flow- volume state determining unit determines the flow-volume state based on at least the pulsation amplitude ratio and the pulsation frequency.
Prior arts such as Nissan and Ohmae made available do not teach, or fairly suggest, an average flow-volume calculating unit which calculates an average flow-volume value; an amplitude quantity calculating unit which calculates an amplitude value of pulsation; a plurality of filters which process a flow-volume signal; and an amplitude ratio calculating unit which calculates a pulsation amplitude ratio which is a ratio of the amplitude value of pulsation to the average flow-volume value; a frequency analyzing unit which analyzes a pulsation frequency, wherein the flow- volume state determining unit determines the flow-volume state based on at least the pulsation amplitude ratio and the pulsation frequency.
Hence the best prior art of record fails to teach the invention as set forth in claims 1 and 3-8 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855